Title: To Thomas Jefferson from Henry Dearborn, 13 April 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department April 13, 1808
                        

                        I have the honor of proposing for your approbation, Henry Wolcott of Connecticutt and John S Brush of New York to be appointed Cadets in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Order by TJ:]
                     Apr. 13. 08.
                     Approved
                                          
                  
                            Th: Jefferson
                            
                        
               